DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2018/0087852 Storage et al. (‘Storage hereafter), App 15/809369
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 10 are allowed.
No Claims have been canceled.

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “first pipes for the circulation of a fluid to be cooled; 
second pipes arranged on either side of the first pipes in a direction perpendicular to the direction of extrusion, the first pipes being parallel to the second pipes.”
The closest prior art is as cited was ‘Storage. ‘Storage does not teach the second pipes on either side of the first pipes in a direction perpendicular to the extrusion, while the first pipes are parallel to the second pipes.  Also, the reference does not anticipates nor render obvious any combination of the limitations that are mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 - 8, are also allowed because they are dependent on claim 1.  

Claim[s] 9 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “first pipes for the circulation of a fluid to be cooled; 
second pipes arranged on either side of the first pipes in a direction perpendicular to a direction of extrusion; making a hole from the outside in the preform, said hole leading into one of the second pipes of the preform;
introducing into said hole of the one of said second pipes a member for partially closing off its passage cross-section; and making in a middle portion of the preform and from the outside of the preform a second fluid inlet aperture opening into the one of said second pipes and a second fluid outlet aperture opening into the one of said second pipes.” 
The closest prior art is as cited was ‘Storage. 
‘Storage does not teach the second pipes on either side of the first pipes in a direction perpendicular to the extrusion, with a hole in the second pipes and partially closing off its passage in cross-section and making in the middle portion a second inlet opening from the outside into one of the second pipes and second fluid outlet.
Also, the reference does not anticipates nor render obvious any combination of the limitations that are mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  

Claim[s] 10 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “first pipes for the circulation of a fluid to be cooled;
second pipes arranged on either side of the first pipes in a direction perpendicular to a direction of extrusion; making a hole from the outside in the preform, said hole leading into one of the second pipes of the preform; introducing into said hole of the one of said second pipes a member for partially closing off its passage cross-section.” 
The closest prior art is as cited was ‘Storage. 
‘Storage does not teach the second pipes on either side of the first pipes in a direction perpendicular to the extrusion, with a hole in the second pipes and partially closing off its passage in cross-section.
Also, the reference does not anticipates nor render obvious any combination of the limitations that are mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
05/25/2022